UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7849



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REGINALD J. FIELDS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-01-54; CA-03-827)


Submitted:   April 14, 2005                 Decided:   April 19, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald J. Fields, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Reginald J. Fields, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed under

28 U.S.C. § 2255 (2000).    An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would   find   both   that   his    constitutional   claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.             See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Fields

has not made the requisite showing.          Accordingly, we deny Fields’

motion for a certificate of appealability, deny his motion for

leave to proceed in forma pauperis, and dismiss the appeal.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                DISMISSED


                                  - 2 -